            Case 1:21-cv-00483-LY Document 5 Filed 07/09/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

MARTINE MATEJCZYK,                                   )
                                                     )
       Plaintiff                                     )      Civil Action File No.
vs.                                                  )      1:21-cv-00483
                                                     )
RENT RECOVERY SOLUTIONS, LLC, and                    )
TRAVELERS CASUALTY AND SURETY                        )
CO. OF AMERICA,                                      )
                                                     )
       Defendants.                                   )
                                                     )

            DEFENDANT’S RENT RECOVERY SOLUTIONS, LLC’S ANSWER

       COMES NOW, Rent Recovery Solutions, LLC, Defendant in the above-referenced action

(hereinafter “Defendant”), and files this Answer in response to the Plaintiff’s Complaint as

follows:

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim against Defendant upon which relief may be

granted.

                                     SECOND DEFENSE

       Any act or omission by Defendant, if determined to be in violation of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., was not intentional and was the

result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to

avoid any such error. Accordingly, Defendant would have no liability pursuant to 15 U.S.C. §

1692k(c).

                                      THIRD DEFENSE

       Plaintiff has not been damaged; therefore, Plaintiff may not recover against this Defendant.



                                               -1-
           Case 1:21-cv-00483-LY Document 5 Filed 07/09/21 Page 2 of 5




                                      FOURTH DEFENSE

       Plaintiff lacks standing.

                                        FIFTH DEFENSE

       Plaintiff’s claims are or may be subject to an arbitration agreement requiring her to submit

her claims to mandatory and binding arbitration. If so, Defendant will exercise its right to

arbitration under the agreement, which is specifically enforceable pursuant to the Federal

Arbitration Act, 9 U.S.C. Section 1, et. seq.

       Subject to the foregoing defenses and without waiving same, Defendant responds to the

individually numbered paragraphs of Plaintiff’s complaint as follows:

1. Defendant denies the allegations contained in Paragraph 1 of the Plaintiff’s Complaint.

                                                VENUE

2. The allegations contained in Paragraph 2 of the Plaintiff’s Complaint relate to legal conclusions

   to which Defendant is under no known obligation to respond. To the extent that any response

   is required; denied.

                                         THE PARTIES

3. Defendant admits that Plaintiff is an individual. Defendant lacks knowledge or information

   sufficient to form a belief as to the remaining allegations contained in Paragraph 3 of the

   Plaintiff’s Complaint.

4. Defendant admits the allegations contained in Paragraph 4 of the Plaintiff’s Complaint.

5. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 5 of the Plaintiff’s Complaint.

6. Defendant admits the allegations contained in Paragraph 6 of the Plaintiff’s Complaint.




                                                 -2-
              Case 1:21-cv-00483-LY Document 5 Filed 07/09/21 Page 3 of 5




                                  FACTUAL ALLEGATIONS

7. Defendant admits the allegations contained in Paragraph 7 of the Plaintiff’s Complaint.

8. Defendant admits that the unpaid account relates to Plaintiff’s lease associated with 24 Flats

   Apartment.

9. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 9 of the Plaintiff’s Complaint.

10. Defendant admits that the account associated with the 24 Flats Apartment was placed with

   Defendant for collection.

11. Defendant admits that the content of its website speaks for itself.

12. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 12 of the Plaintiff’s Complaint.

13. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 13 of the Plaintiff’s Complaint.

14. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 14 of the Plaintiff’s Complaint.

15. Defendant admits the allegations contained in Paragraph 15 of the Plaintiff’s Complaint.

16. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 16 of the Plaintiff’s Complaint.

17. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

   contained in Paragraph 17 of the Plaintiff’s Complaint.

                         COUNT I. VIOLATION OF TDCA § 392.202

18. Defendant incorporates by reference the above paragraphs of this Answer as if fully stated

   therein.



                                                -3-
              Case 1:21-cv-00483-LY Document 5 Filed 07/09/21 Page 4 of 5




19. Defendant denies the allegations contained in Paragraph 19 of the Plaintiff’s Complaint.

20. Defendant admits the allegations contained in Paragraph 20 of the Plaintiff’s Complaint.

21. Defendant denies the allegations contained in Paragraph 21 of the Plaintiff’s Complaint.

                      COUNT II. VIOLATIONS OF FDCPA § 1692e(5)

22. Defendant incorporates by reference the above paragraphs of this Answer as if fully stated

   therein.

23. The allegations contained in Paragraph 23 of the Plaintiff’s Complaint relate to legal

   conclusions to which Defendant is under no known obligation to respond. To the extent that

   any response is required; denied.

24. Defendant denies the allegations contained in Paragraph 24 of the Plaintiff’s Complaint.

25. Defendant denies the allegations contained in Paragraph 25 of the Plaintiff’s Complaint.

                                    REQUEST FOR RELIEF

26. Defendant denies the allegations contained in Paragraph 26 of the Plaintiff’s Complaint.

27. Defendant denies all remaining allegations contained in Plaintiff’s Complaint not specifically

   admitted herein.

   WHEREFORE, Defendant prays that Defendant be dismissed with prejudice; that judgment

be granted to Defendant and that the relief requested by Plaintiff be denied; that all costs be taxed

to Plaintiff; and for such other and further relief as the Court deems just and proper.



                               [SIGNATURE ON NEXT PAGE]




                                                -4-
           Case 1:21-cv-00483-LY Document 5 Filed 07/09/21 Page 5 of 5




Dated: July 9, 2021                                 Respectfully submitted,
                                                    MALONE FROST MARTIN PLLC

                                                    /s/ Xerxes Martin
                                                    EUGENE XERXES MARTIN, IV
                                                    State Bar No. 24078928
                                                    Email: xmartin@mamlaw.com
                                                    MARISSA L. BOULANGER
                                                    State Bar No. 24100912
                                                    Email: mboulanger@mamlaw.com
                                                    MALONE FROST MARTIN PLLC
                                                    NorthPark Central, Suite 1850
                                                    8750 North Central Expressway
                                                    Dallas, Texas 75231
                                                    T: 214-346-2630 | F: 214-346-2631

                                                    COUNSEL FOR DEFENDANT RENT
                                                    RECOVERY SOLUTIONS, LLC


                                CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing document has been
forwarded to all parties entitled to notice via CM/ECF on this 9th day of July 2021.

       Tyler Hickle
       Law Offices of Tyler Hickle, PLLC
       4005C Banister Lane, Ste. 120
       Austin, TX 78704
                                                    /s/ Xerxes Martin
                                                    Xerxes Martin




                                              -5-
